This cause came on to be heard upon the motion of the relator for judgment on the pleadings, and was argued by counsel. On consideration whereof it is ordered and adjudged that the petition be dismissed at the costs of the respondents, it appearing from the pleadings and statement of counsel that the relator is entitled to the office, has been appointed to the office since this proceeding was instituted, is now in office, and the respondents are not contesting his incumbency.
Petition dismissed.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur. *Page 486